DETAILED ACTION
	Applicant’s response, dated 12/4/20, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/21/20 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts [US 8752989] in view of Salter [US 2017/0232824].
As to claim 1, Roberts discloses an interior assembly for a motor vehicle [2, figure 3], comprising: a decorative layer [50, figure 3b]; and a lighting unit [60], wherein the decorative layer has a plurality of cutouts [100] which are arranged with respect to one another in such a way that they represent at least one symbol [ABCD, figure 3], and wherein the lighting unit is assigned to the cutouts in such a way that the light which is emitted by the lighting unit in the switched on state of the lighting unit is directed through at least some of the cutouts to a surface of the decorative layer [to top surface, see figure 3, 3b, 2, 2a, 4, 5, 6].

Salter teaches configuring translucent layers with diffusor particles in all regions was well known [see Salter, paragraphs 28-29]. 
It would have been obvious to one having ordinary skill in the art to implement the diffusor particles of Salter with the physical embodiment of Roberts, as Roberts is silent as to the specific configurations which create the translucent properties, and further that diffusor particles are well known to provide diffused light in light guides [see Roberts, column 8, lines 18-22].
As to claim 3, Roberts discloses the interior assembly according to claim 2, wherein the cutouts are each filled with a material which serves as a light guide [see figures 3b, 4b].
As to claim 4, Roberts discloses the interior assembly according to claim 3, wherein the material which serves as a light guide contains at least one light-guiding particle [see column 6, line 33].
As to claim 5, Roberts fails to explicitly disclose wherein the cutouts have a diameter of less than 0.5 mm. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the cutouts to have such a diameter, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc.
As to claim 6, Roberts discloses the interior assembly according to claim 5, wherein the decorative layer comprises metal, glass, real wood and/or carbon fiber reinforced plastic or is composed of one of these materials [see column 4, line 28].


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Salter and Kodama [US 6234651].
As to claim 7, Roberts discloses the interior assembly according to claim 6, wherein the interior assembly comprises at least one touch sensitive switching element. 
Kodama teaches the use of touch sensitive switching elements with light sources was well known [see Kodama, figure 3]. 
It would have been obvious to implement the light source of Roberts into the touch sensitive switch or Kodama, in order to provide light to the switch as taught in Kodama [see Roberts, column 8, lines 18-22].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Salter and Trusiani [US 5226725].
As to claim 12, Roberts discloses a method for producing an interior assembly [see figures 3], the method comprising the acts of: making available a lighting unit [60] and a decorative layer [50] of a motor vehicle interior assembly [2]; making cutouts in the decorative layer [100] so that the cutouts represent at least one symbol [see figure 3]; and arranging the lighting unit and the decorative layer with respect to one another in such a way that light which is emitted by the lighting unit passes through the cutouts [see figure 3b].
Roberts fails to explicitly disclose making cutouts by applying a laser.
Trusiani teaches the use of lasers to make cuts in optical bodies was well known [see column 2, lines 43]. 

While Roberts teaches implementing the decorative layer to include a translucent treatment across its entire width [see column 6, line 44, describing translucent treatment], Roberts further fails to explicitly disclose the details wherein the decorative layer has diffusor particles in the region of an edge of the plurality of cutouts. 
Salter teaches configuring translucent layers with diffusor particles in all regions was well known [see Salter, paragraphs 28-29]. 
It would have been obvious to one having ordinary skill in the art to implement the diffusor particles of Salter with the physical embodiment of Roberts, as Roberts is silent as to the specific configurations which create the translucent properties, and further that diffusor particles are well known to provide diffused light in light guides [see Roberts, column 8, lines 18-22].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Salter, Trusiani and Galli [US 2006/0176685].
As to claim 13, Roberts discloses the method according to claim 12, wherein the cutouts are filled with a light guiding material [see figure 3b], wherein a light guiding intermediate layer is provided [40] but fails to explicitly disclose wherein the light guiding intermediate layer is made available together with the light guiding material in a two component injection molding method.
Galli teaches that two components injection molding is well known [see paragraph 24]. 
It would have been obvious to one having ordinary skill in the art to utilize two component injection molding in the construction of the lighting unit, as such a method if commonly associated with plastic manufacturing [see Roberts, column 4, lines 36, see also column 8, lines 18-22].

	

Allowable Subject Matter
Claims 8-11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: these claims recite elements and limitations not taught or made obvious by the prior art of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875